In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00534-CV

 _____________________


RAYMOND JAMES RICHARD AND CONNIE J. RICHARD, Appellants


V.


HSC PIPELINE PARTNERSHIP, LLC, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 112247 




MEMORANDUM OPINION
	Raymond James Richard and Connie J. Richard filed notice of appeal on their
objection to the special commissioners' award.  Upon receiving the notice of appeal, we
notified the parties that our jurisdiction was not apparent from the notice of appeal, and
warned that the appeal would be dismissed unless our jurisdiction was established.  No
response has been filed.  The decision and award of the special commissioners is not
appealable to the Court of Appeals at this time.  See, e.g.,Tex. Prop. Code Ann. § 21.018
(Vernon 2004).  We conclude the notice of appeal did not invoke our jurisdiction and that
jurisdiction is vested in the trial court.  Accordingly, the appeal is dismissed.
	APPEAL DISMISSED.
  									DAVID GAULTNEY
 										Justice

Opinion Delivered February 5, 2009
Before Gaultney, Kreger, and Horton, JJ.